


FORM OF INDEMNIFICATION AGREEMENT
This Indemnification Agreement, dated as of [•] (this “Agreement”), is entered
into by and between American Caresource Holdings, Inc., a Delaware corporation
(the “Company”), and [•] (the “Indemnitee”).
WHEREAS, it is essential to the Company to attract and retain the services of
highly qualified individuals as directors and officers;
WHEREAS, the Indemnitee is a director and/or officer of the Company;
WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;
WHEREAS, the Certificate of Incorporation of the Company (the “Certificate of
Incorporation”) requires the Company to indemnify its directors and officers to
the fullest extent permitted by law, and the Indemnitee has been serving and
continues to serve as a director and/or officer of the Company in part in
reliance on such provisions in the Certificate of Incorporation;
WHEREAS, the board of directors of the Company (the “Board of Directors”) has
determined that enhancing the ability of the Company to attract and retain
highly qualified individuals as directors and officers is in the best interests
of the Company and that the Company therefore should seek to assure such persons
that appropriate indemnification and liability insurance coverage will be
available now and in the future; and
WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against potential personal liability in order to enhance the Indemnitee’s
continued service to the Company in an effective manner and of the Indemnitee’s
reliance on the Certificate of Incorporation, to provide the Indemnitee with
specific contractual assurance that the protection contemplated by the
Certificate of Incorporation will be available to the Indemnitee (regardless of,
among other things, any amendment to or revocation of the Certificate of
Incorporation or any change in the composition of the Board of Directors or
acquisition transaction relating to the Company), and in recognition that,
moreover, the indemnification available under the Certificate of Incorporation
may not be adequate in present or future circumstances, the Company wishes to
provide in this Agreement for the indemnification of and the advancing of
expenses to the Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement, and, to the extent such
insurance is maintained, for the continued coverage of the Indemnitee under the
Company’s directors’ and officers’ liability insurance policies;
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and of the Indemnitee’s continued service to the Company directly or, at
its request, as a director, officer, employee, trustee, agent or fiduciary of,
or in any other capacity with, any other Person (as defined below) or any
employee benefit plan, and intending to be legally bound hereby, the parties
hereto agree as follows:




--------------------------------------------------------------------------------



1.    Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:
“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company’s then outstanding Voting Securities, or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors and any new director
whose election by the Board of Directors or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board of
Directors, or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets.
“Claim” means any threatened, asserted, pending or completed action, suit or
proceeding, whether civil, criminal, administrative, investigative or other,
including any arbitration or other alternative dispute resolution mechanism, or
any appeal of any kind thereof, or any inquiry or investigation (including any
notice of liability for any tax), whether instituted by (or in the right of) the
Company or any governmental agency or any other person or entity, to which the
Indemnitee was, is, will be or may be subject or in which the Indemnitee was,
is, will be or may be involved as a party, a witness or otherwise.
“Disinterested Directors” means those members of the Board of Directors who are
not parties to the particular Claim with respect to which the Indemnitee is
seeking indemnification hereunder.
“Expenses” include all direct or indirect costs, expenses and obligations,
including judgments, fines, penalties, interest, appeal bonds, amounts paid in
settlement, counsel fees and disbursements (including experts’ fees, court
costs, retainers, appeal bond premiums, transcript fees, and duplicating,
printing and binding costs, as well as telecommunications, postage and courier
charges) and other professional fees and expenses paid or incurred in connection
with investigating, responding to, prosecuting, defending, settling, appealing,
being a witness in or participating in (including on appeal), or preparing to
investigate, respond to, prosecute, defend, settle, appeal, be a witness in or
participate in, any Claim relating to any Indemnifiable Event, and shall include
all reasonable attorneys’ fees and all other expenses incurred by or on behalf
of the Indemnitee in connection with preparing and submitting any requests or
statements for indemnification, advancement or any other right provided by this
Agreement or the Certificate of Incorporation (including such fees or expenses
incurred in connection with legal proceedings contemplated by Sections 2(d) or 4
or establishing or enforcing any such right, and any taxes (if any) imposed on
the Indemnitee as a result of actual or deemed receipt of any payments under
this Agreement or the indemnification provisions of the Certificate of
Incorporation (including any indemnification payment in respect of such taxes)).

2

--------------------------------------------------------------------------------



“Indemnifiable Amounts” means (i) any and all liabilities, Expenses, damages,
judgments, fines, penalties, ERISA excise taxes and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such liabilities, Expenses, damages, judgments,
fines, penalties, ERISA excise taxes or amounts paid in settlement) arising out
of or resulting from any Claim relating to an Indemnifiable Event, (ii) any
liability, pursuant to a loan guaranty or otherwise, for any indebtedness of the
Company or any subsidiary of the Company, including any indebtedness which the
Company or any subsidiary of the Company has assumed or taken subject to, and
(iii) any liabilities which the Indemnitee incurs as a result of acting on
behalf of the Company (whether as a fiduciary or otherwise) in connection with
the operation, administration or maintenance of an employee benefit plan or any
related trust or funding mechanism (whether such liabilities are in the form of
excise taxes assessed by the United States Internal Revenue Service, penalties
assessed by the Department of Labor, restitutions to such a plan or trust or
other funding mechanism or to a participant or beneficiary of such plan, trust
or other funding mechanism, or otherwise).
“Indemnifiable Event” means any event or occurrence, whether occurring before,
on or after the date of this Agreement, arising out of or related to the fact
that the Indemnitee is or was a director, officer, employee, agent or fiduciary
of the Company or is or was acting or serving at the request of the Company as a
director, officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
anything done or not done (or alleged to have been done or not done) by the
Indemnitee in any such capacity or, at a time when the Indemnitee was serving in
any such capacity, in any other capacity on behalf of the Company or any
subsidiary thereof (in all cases whether or not the Indemnitee is acting or
serving in any such capacity or has such status at the time any Indemnifiable
Amount is incurred as to which indemnification, advancement or any other right
can be provided by this Agreement).
“Independent Counsel” means an attorney or firm of attorneys that is experienced
in matters of corporate law and has not otherwise performed services within the
last five years (i) for the Company or its affiliates or the Indemnitee (other
than with respect to matters concerning the rights of the Indemnitee under this
Agreement, or of other indemnitees under similar indemnity agreements) or (ii)
for any other party to the proceeding giving rise to a claim for
indemnification, advancement or any other right hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any counsel who,
under applicable standards of professional conduct, would have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement.
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.
“Voting Securities” means any securities of the Company which vote generally in
the election of directors.
2.Basic Indemnification Arrangement; Advancement of Expenses.
a.In the event that the Indemnitee was, is or becomes subject to, a party to or
a witness or other participant in, or is threatened to be made subject to, a
party to or a witness or other participant in, a Claim by reason of (or arising
in whole or in part out of) an Indemnifiable Event, the Company shall indemnify
the Indemnitee, or cause the Indemnitee to be indemnified, to the fullest extent
permitted by Delaware law; provided, however, that no change in Delaware law
shall have the effect of reducing the benefits available to the Indemnitee
hereunder based on Delaware law as in effect on the date hereof or as such
benefits may improve as a result of amendments or other developments after the
date hereof. Payments of Indemnifiable Amounts shall be made as soon as
practicable but in any event no later than thirty (30) days after written demand
therefor is presented to the Company.

3

--------------------------------------------------------------------------------



b.If so requested by the Indemnitee, the Company shall advance or cause to be
advanced (within two (2) business days after written request therefor is
presented to the Company) any and all Expenses incurred by the Indemnitee (an
“Expense Advance”) from time to time, whether prior to or after final
disposition of the relevant Claim. The Company shall, in accordance with such
request (but without duplication), either (i) pay, or caused to be paid, such
Expenses on behalf of the Indemnitee, or (ii) reimburse the Indemnitee, or cause
the Indemnitee to be reimbursed, for such Expenses. The Indemnitee’s right to an
Expense Advance is absolute (subject to Section 2(c)) and shall not be subject
to any prior determination that the Indemnitee has satisfied any applicable
standard of conduct for indemnification.
c.The obligation of the Company to make an Expense Advance pursuant to Section
2(b) shall be subject to the condition that, if, when and to the extent that a
final judicial determination shall have been made under the provisions of
applicable law (as to which all rights of appeal have been exhausted or lapsed)
that the Indemnitee would not be permitted to be so indemnified for such
Expenses under applicable law, rule or regulation, the Company shall be entitled
to be reimbursed by the Indemnitee (who hereby agrees to so reimburse the
Company) for the amount of such Expense Advance (it being understood and agreed
that the foregoing agreement by the Indemnitee shall be deemed to satisfy any
requirement that the Indemnitee provide the Company with an undertaking to repay
any Expense Advance if it is ultimately determined that the Indemnitee is not
entitled to indemnification under applicable law). The Indemnitee’s undertaking
to repay such Expense Advances shall be unsecured and interest-free. Such
Expense Advances shall be made without regard to the Indemnitee’s potential
ability to repay them if so required.

4

--------------------------------------------------------------------------------



d.If and to the extent, if any, that a determination with respect to the
Indemnitee’s entitlement to indemnification hereunder is required to be made in
the specific case by applicable law, such determination shall be made promptly
after final disposition of the relevant Claim either (i) if a Change of Control
shall not have occurred, (A) by a majority vote of the Disinterested Directors,
even though less than a quorum of the Board of Directors, (B) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum of the Board of Directors, or (C) if
there are no such Disinterested Directors or if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board of Directors (a
copy of which shall be simultaneously delivered to the Indemnitee), or (ii) if a
Change of Control shall have occurred, by Independent Counsel in a written
opinion to the Board of Directors (a copy of which shall be delivered
simultaneously to the Indemnitee). If entitlement to indemnification is to be
determined by Independent Counsel in the absence of a Change of Control pursuant
to (i)(C) above, such Independent Counsel shall be selected by the Company, and
the Company shall give prompt written notice to the Indemnitee of the
Independent Counsel so selected; if entitlement to indemnification is to be
determined by Independent Counsel after a Change of Control pursuant to (ii)
above, such Independent Counsel shall be selected by the Indemnitee, and the
Indemnitee shall give prompt written notice to the Company of the Independent
Counsel so selected. In either event, the Indemnitee or the Company, as the case
may be, may, within ten (10) days after such written notice of selection shall
have been received, deliver to the Company or to the Indemnitee, as the case may
be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 1, and such objection shall set forth with reasonable particularity the
factual basis of such assertion. Absent a proper and timely objection, the
Person so selected shall act as Independent Counsel for purposes hereof. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court of competent jurisdiction has determined that such
objection is without merit. If within fifteen (15) days after the later of
presentation by the Indemnitee of a written demand for indemnification pursuant
to Section 2(a) and the final disposition of the relevant Claim, no Independent
Counsel shall have been selected and not objected to, either the Company or the
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or the Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a Person selected by such court or by such other Person
as such court shall designate, and the Person with respect to whom all
objections are so resolved or the Person so appointed shall act as Independent
Counsel under this Section 2(d). The Disinterested Directors, committee of
Disinterested Directors, or Independent Counsel so authorized pursuant to this
Section 2(d) to make such a determination (if and to the extent, if any,
required by applicable law) with respect to the Indemnitee’s entitlement to
indemnification hereunder are sometimes referred to herein as the “Reviewing
Party.” If there has been no determination by the Reviewing Party within thirty
(30) days after the later of presentation by the Indemnitee of a written demand
for indemnification and the final disposition of the relevant Claim, any
requisite determination shall, to the fullest extent not prohibited by
applicable law, be deemed to have been made and the Indemnitee shall be entitled
to such indemnification. If, notwithstanding the foregoing, there has been no
determination by the Reviewing Party within such thirty (30) day period and the
Company maintains that such determination is required by applicable law, or if
the Reviewing Party determines that the Indemnitee would not be permitted to be
indemnified in whole or in part under applicable law, the Indemnitee shall have
the right to commence litigation in any court of competent jurisdiction seeking
an initial determination by the court or challenging any such determination by
the Reviewing Party or any aspect thereof, including the legal or factual bases
therefor. Any determination by the Reviewing Party pursuant to this Section 2(d)
(if and to the extent, if any, required by applicable law) shall otherwise be
conclusive and binding on the Company and the Indemnitee.

5

--------------------------------------------------------------------------------



e.Notwithstanding anything in this Agreement to the contrary, the Indemnitee
shall not be entitled to indemnification or advancement of Expenses pursuant to
this Agreement in connection with any Claim initiated by the Indemnitee against
the Company or its current or former directors, officers, employees or agents
(except by way of defense, counterclaim or cross claim), unless (i) the Company
has joined in or the Board of Directors has authorized or consented to the
initiation of such Claim, (ii) the Claim is one to enforce the Indemnitee’s
rights under this Agreement (including an action pursued by the Indemnitee to
secure a determination that the Indemnitee should be indemnified under
applicable law) or any other agreement with the Company or under any provision
of the Certificate of Incorporation or applicable law or (iii) a Change of
Control shall have occurred.
3.    Change in Control.
a.    If a Change in Control shall have occurred, then, with respect to all
matters thereafter arising concerning the rights of the Indemnitee to indemnity
payments and Expense Advances under this Agreement or any other agreement with
the Company or under any provision of the Certificate of Incorporation now or
hereafter in effect or applicable law, the Company shall seek legal advice only
from Independent Counsel selected by the Indemnitee and approved by the Company
(which approval shall not be unreasonably delayed, conditioned or withheld).
b.    The Company agrees to pay the reasonable fees of any Independent Counsel
providing advice pursuant to Section 3(a) or serving as a Reviewing Party
pursuant to Section 2(d), and to indemnify such counsel fully against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.
4.    Indemnification for Additional Expenses. The Company shall indemnify, or
cause the indemnification of, the Indemnitee against any and all Expenses and,
if requested by the Indemnitee, shall advance such Expenses to the Indemnitee,
subject to and in accordance with Section 2(b), which are incurred by the
Indemnitee in connection with any action brought by the Indemnitee for
(i) indemnification or an Expense Advance by the Company under this Agreement or
any other agreement or under any provision of the Certificate of Incorporation
now or hereafter in effect or applicable law, and/or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether the Indemnitee ultimately is determined to be entitled to
such indemnification, Expense Advance or insurance recovery, as the case may be;
provided that the Indemnitee shall be required to reimburse such Expenses in the
event that a final judicial determination is made (as to which all rights of
appeal therefrom have been exhausted or lapsed) that such action brought by the
Indemnitee, or the defense by the Indemnitee of an action brought by the Company
or any other Person, as applicable, was frivolous or in bad faith.
5.    Successful Defense; Partial Indemnity. Notwithstanding any other provision
of this Agreement, to the extent that the Indemnitee has been successful on the
merits or otherwise in defense of any or all Claims relating in whole or in part
to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, the Indemnitee shall be indemnified
against all Expenses or other Indemnifiable Amounts incurred in connection
therewith. If the Indemnitee is entitled under any provision of this Agreement
to indemnification by the Company for a portion of the Expenses or other
Indemnifiable Amounts in respect of a Claim but not for the total amount
thereof, the Company shall nevertheless indemnify the Indemnitee for the portion
thereof to which the Indemnitee is entitled.
6.    Burden of Proof. In connection with any determination as to whether the
Indemnitee is entitled to be indemnified hereunder, whether by a Reviewing Party
pursuant to Section 2(d) or by a court, any other finder of fact or any other
relevant Person, it shall be presumed that the Indemnitee has satisfied the
applicable standard of conduct and is entitled to indemnification, and the
burden of proof shall be on the Company or its representative to establish by
clear and convincing evidence that the Indemnitee is not so entitled.

6

--------------------------------------------------------------------------------



7.    Reliance as Safe Harbor; No Other Presumptions. For purposes of this
Agreement, the Indemnitee shall be deemed to have acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company if the Indemnitee’s actions or omissions to act are
taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to the Indemnitee by the officers or employees of the Company or any
of its subsidiaries in the course of their duties, or by committees of the Board
of Directors, or by any other Person (including legal counsel, accountants and
financial advisors) who has been selected with reasonable care by or on behalf
of the Company as to matters the Indemnitee reasonably believes are within such
other Person’s professional or expert competence. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, employee or agent
of the Company shall not be imputed to the Indemnitee for purposes of
determining the right to indemnity hereunder. For purposes of this Agreement,
the termination of any Claim by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
to the extent, if any, that such matters may be subject to consideration by a
Reviewing Party pursuant to Section 2(d), neither the failure of the Reviewing
Party to have made a determination as to whether the Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that the Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under applicable law, shall be a defense to the
Indemnitee’s claim or create a presumption that the Indemnitee has not met any
particular standard of conduct or did not have any particular belief.
8.    Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under the Certificate of
Incorporation, the Delaware General Corporation Law or otherwise. To the extent
that a change in the Delaware General Corporation Law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Certificate of Incorporation or this Agreement, it
is the intent of the parties hereto that the Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. To the extent that
there is a conflict or inconsistency between the terms of this Agreement and the
Certificate of Incorporation, it is the intent of the parties hereto that the
Indemnitee shall enjoy the greater benefits regardless of whether contained
herein or in the Certificate of Incorporation. No amendment or alteration of the
Certificate of Incorporation or any other agreement shall adversely affect the
rights provided to the Indemnitee under this Agreement. No limitation of the
Indemnitee’s rights pursuant to this Agreement shall in any way limit, or imply
any limitation of, the Indemnitee’s rights under any other agreement.
9.    Contribution. To the fullest extent permitted by applicable law, to the
extent that the indemnification provided for in this Agreement is unavailable to
the Indemnitee for any reason whatsoever, the Company, in lieu of so
indemnifying the Indemnitee, shall contribute to any amounts incurred by the
Indemnitee which would have constituted Expenses or other Indemnified Amounts
hereunder, whether for judgments, amounts paid in settlement or other Expenses,
excise taxes or otherwise, in connection with any Claim arising out of or
relating to an Indemnifiable Event under this Agreement, in such proportion as
is fair and reasonable in light of all of the circumstances of such Claim in
order to reflect (i) the relative benefits received by the Company and the
Indemnitee as a result of the events and/or transactions giving rise to such
Claim, and/or (ii) the relative fault of the Company (including its directors,
officers, employees and agents other than the Indemnitee) and the Indemnitee in
connection with such events and/or transactions.

7

--------------------------------------------------------------------------------



10.    Liability Insurance. To the extent the Company maintains any insurance
policy providing directors’ and officers’ liability insurance, the Indemnitee
shall be covered by such policy, in accordance with its terms, to the maximum
extent of the coverage available thereunder for any Company director or officer.
If the Company has such insurance in effect at the time the Company receives
from the Indemnitee any notice of the commencement of an action, suit or
proceeding that is or may be subject to such insurance, the Company shall give
prompt notice of the commencement of such action, suit or proceeding to the
insurers in accordance with the procedures set forth in the policy. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
action, suit or proceeding in accordance with the terms of such policy.
11.    Period of Limitations. Consistent with the premises and in furtherance of
the purposes of this Agreement, the Company agrees that no legal action shall be
brought and no cause of action shall be asserted by or in the right of the
Company against the Indemnitee or the Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such two-year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.
12.    Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.
13.    Subrogation. To the extent of any payment by the Company under this
Agreement, the Company shall be subrogated to all of the rights of recovery of
the Indemnitee, who shall execute such documents and take such other action as
may be reasonably required to secure such rights, including the execution of
such documents as may be reasonably necessary to enable the Company effectively
to bring suit to enforce such rights. The Company shall promptly pay or
reimburse all Expenses incurred by the Indemnitee in connection with such
subrogation.
14.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim to the extent the
Indemnitee has otherwise actually received and retained payment (under any
insurance policy, any provision of the Certificate of Incorporation or
otherwise) of the amounts otherwise indemnifiable hereunder.

8

--------------------------------------------------------------------------------



15.    Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee; provided that
if the Indemnitee believes, after consultation with counsel selected by the
Indemnitee, that (i) the use of counsel chosen by the Company to represent the
Indemnitee would present such counsel with an actual or potential conflict of
interest, (ii) the named parties in any such Claim (including any impleaded
parties) include the Company or any subsidiary of the Company and the
Indemnitee, and the Indemnitee concludes that there may be one or more legal
defenses available to him or her that are different from or in addition to those
available to the Company or such subsidiary of the Company, or (iii) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct, then the Indemnitee shall be entitled to retain
separate counsel (but not more than one separate law firm plus, if applicable,
separate local counsel in respect of any particular Claim) at the Company’s
expense. The Company shall not be liable to the Indemnitee under this Agreement
for any amounts paid in settlement of any Claim relating to an Indemnifiable
Event effected without the Company’s prior written consent. The Company shall
not, without the prior written consent of the Indemnitee, effect any settlement
of any Claim relating to an Indemnifiable Event to which the Indemnitee is or
could have been a party unless such settlement solely involves the payment of
money and includes a complete and unconditional release of the Indemnitee from
all liability on all claims that are the subject matter of such Claim. Neither
the Company nor the Indemnitee shall unreasonably withhold, condition or delay
its or his or her consent to any proposed settlement; provided that the
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of the Indemnitee or that admits misconduct
by the Indemnitee or materially limits the Indemnitee’s future activities. In no
event shall the Indemnitee be required to waive, prejudice or limit
attorney-client privilege or work-product protection or other applicable
privilege or protection.
16.    No Adverse Settlement. The Company shall not seek, nor shall it agree to,
consent to, support, or agree not to contest, any settlement or other resolution
of any Claim(s), or settlement or other resolution of any other claim, action,
proceeding, demand, investigation or other matter, that has the actual or
purported effect of extinguishing, limiting or impairing the Indemnitee’s rights
hereunder, including the entry of any bar order or other order, decree or
stipulation pursuant to 15 U.S.C. § 78u-4 (the Private Securities Litigation
Reform Act) or any similar foreign, federal or state statute, regulation, rule
or law.
17.    Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company and/or its subsidiaries), spouses, heirs, executors
and personal and legal representatives. This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary of the Company or as a director, officer, employee,
trustee, agent or fiduciary of, or in any other capacity with, any other Person
at the Company’s request. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company and/or its
subsidiaries, by written agreement in form and substance satisfactory to the
Indemnitee and his or her counsel, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
18.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, illegal, void or otherwise unenforceable in any respect, and the
validity and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.

9

--------------------------------------------------------------------------------



19.    Enforcement; Entire Agreement.
a.    The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
the Indemnitee to serve as a director and/or officer of the Company, and the
Company acknowledges that the Indemnitee is relying upon this Agreement in
serving as a director and/or officer of the Company.
b.    This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof, except, for the avoidance of doubt, as
contemplated by Section 8.
20.    Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the Company, the Indemnitee may be without an
adequate remedy at law. Accordingly, in the event of any such violation, the
Indemnitee shall be entitled, if the Indemnitee so elects, to institute
proceedings, either at law or in equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.
21.    Notices. All notices, requests, consents and other communications
hereunder to a party shall be deemed to be sufficient if contained in a written
document delivered in person or sent by facsimile, nationally recognized
overnight courier or personal delivery, addressed to such party at the address
specified below or such other address as may hereafter be specified on the
signature page of this Agreement or in writing by such party to the other party:
If to the Company, to:
American Caresource Holdings, Inc.
5429 Lyndon B. Johnson Freeway, Suite 850
Dallas, Texas 75240
Fax: (___) ___-____
Attn: ____________
with a copy (which shall not constitute notice) to:
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Fax: (212) 715-8050
Attn: James A. Grayer, Esq.
If to the Indemnitee, to the address set forth on the signature page hereof.
All such notices, requests, consents and other communications shall be deemed to
have been given or made to a party if and when received (including by overnight
courier) by such party at such party’s address specified above or sent by
electronic transmission, with confirmation received, to such party at such
party’s facsimile number specified above (or such other address or facsimile
number for such party as such party shall have specified by like notice).

10

--------------------------------------------------------------------------------



22.    Counterparts; Electronic Delivery. This Agreement may be executed in
multiple counterparts with the same effect as if both signing parties had signed
the same document. All counterparts shall be construed together and constitute
the same instrument. This Agreement and each other agreement or instrument
entered into in connection herewith or contemplated hereby, and any amendments
hereto, to the extent signed and delivered by means of a facsimile or electronic
mail shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. Neither party
hereto or to any such agreement or instrument shall raise the use of a facsimile
machine or electronic mail to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or electronic mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.
23.    Headings; Construction. The headings of the sections and paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation hereof. The words “including” or “include” as used in this
Agreement shall mean “including without limitation” or “include without
limitation”, respectively, whether or not expressed.
24.    Governing Law and Consent to Jurisdiction. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in such State
without giving effect to the principles of conflicts of laws. Each of the
Company and the Indemnitee hereby irrevocably submits to the nonexclusive
jurisdiction of the United States District Court for the State of Delaware and
the state courts of the State of Delaware for the purposes of any suit, action
or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Each party hereto further agrees that service of any
process, summons, notice or document by United States certified or registered
mail to such party’s address specified in Section 21, or to such other address
or to the attention of such other Person as the recipient party has specified by
prior written notice to the sending party, shall be effective service of process
in any action, suit or proceeding in Delaware with respect to any matters to
which such party has submitted to jurisdiction as set forth above in the
immediately preceding sentence. Each party hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the United States District Court for the State of Delaware or the
state courts of the State of Delaware and hereby irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in such court has been brought in an inconvenient
forum.
25.    WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, EACH PARTY TO THIS
AGREEMENT (INCLUDING THE COMPANY) HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN THE
PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, OR RELATED OR INCIDENTAL TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY AND/OR THE RELATIONSHIPS ESTABLISHED BETWEEN THE PARTIES
HEREUNDER.
26.    Further Action. The parties shall execute and deliver such documents,
provide such information, and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.


[Remainder of this page intentionally left blank.]

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


AMERICAN CARESOURCE HOLDINGS, INC.
By:    __________________________
Name:    
Title:    




INDEMNITEE
__________________________
Name:    


Address:


Fax: (___) ___-____




Signature Page to Indemnification Agreement